DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, Species B (claims 1-15) in the reply filed on 11/22/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 4, lines 1-2, the limitation “a top surface of the die stacks and the divider walls” is unclear.  It is not clear because “a top surface” is singular while “the die stacks and the divider walls” are plural.  Therefore, for the examination purpose, it is assumed as a top surface of each of the die stacks and the divider walls.
● Claim 6, line 3, the limitation “a top surface of the die stacks and the divider walls” is also unclear because of the same reason above.
● Claim 8, line 2, the limitation “a top surface of the die stacks and the divider walls” is also unclear because of the same reason above.

● Claim 15, line 2, the limitation “a top surface of the die stacks and the divider walls” is also unclear because of the same reason above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by England et al (US 2013/0026643).
Regarding claim 1, England (Figs. 1F-1K) discloses a method for separating semiconductor die stacks of a chip-on- wafer assembly, comprising: arranging divider walls 134 in a pattern on a first surface of a device wafer 100b ([0020]) such that regions between the divider walls 134 define mounting sites; mounting die stacks 110a-110d to the device wafer 100b, wherein individual die stacks are located at a corresponding mounting site between the divider walls; cutting through the device wafer 100b from a second surface (Fig. 1K) that is opposite the first surface of the device wafer; and removing the divider walls 134 (a portion of each wall 134 been removed by etching, see Fig. 1K)  from between the die stacks thereby forming a vacant lane between adjacent die stacks.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over England et al (US 2013/0026643) in view of Farnworth et al (US 6,908,784).
England (Fig. 1I) does not disclose a molding material molded over a top surface of the die stacks and the divider walls, and wherein the cutting through the device wafer is accomplished after the molding material is applied.
However, Farnworth (Figs. 1J-1K) teaches a method comprising a molding material 36P (column 11, lines 45-46) molded over a top surface of the dies 10T and the divider walls 28P (column 11, lines 27-28), and wherein the cutting through the device wafer is accomplished after the molding material is applied (Fig. 1K).  Accordingly, it would have been obvious to modify the method of England by including a molding material molded over a top surface of the die stacks and the divider walls because as is .
Claims 1-3, 5, 7, 9 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus et al (US 9,346,671) in view of England et al (US 2013/0026643).
Regarding claim 1, Magnus (Figs. 4-10) discloses a method for separating semiconductor die of a chip-on- wafer assembly, comprising: arranging divider walls 66 in a pattern on a first surface of a device wafer 54 (column 3, lines 45-48) such that regions between the divider walls define mounting sites; mounting semiconductor components 58 (column 3, lines 49-50) to the device wafer, wherein individual semiconductor components 58 are located at a corresponding mounting site between the divider walls 66; cutting through the device wafer 54 (corresponding to 46 in Fig. 9) from a second surface that is opposite the first surface of the device wafer; and removing the divider walls 66 (i.e., portion of divider wall 66 been removed, column 6, lines 13-20) from between the semiconductor components thereby forming a vacant lane between adjacent semiconductor components (Fig. 10).
Magnus does not disclose the semiconductor components being the semiconductor die stacks.
However, England (Figs. 1G-1K) teaches a method for separating semiconductor die stacks of a chip-on- wafer assembly, comprising: mounting die stacks 110a-110d to a device wafer 100b, wherein individual die stacks are located at a corresponding mounting site between the divider walls 134.  Accordingly, it would have been obvious to modify the method of Magnus by forming the semiconductor components as the 
Regarding claim 2, Magnus discloses the divider walls 66 are arranged on the first surface of the device wafer 54 after to mounting the semiconductor components, but Magnus does not disclose the divider walls 66 are arranged on the first surface of the device wafer 54 prior to mounting the semiconductor components.
However, it would have been obvious to arrange the divider walls 66 on the first surface of the device wafer 54 prior to mounting the semiconductor components in the alternative sequences as claimed because it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Gibson, 5 USPQ 230 (CCPA 1930), such alternative sequences would provide the same result of retaining the semiconductor components between the divider walls.
Regarding claims 3 and 7, Magnus (Figs. 4-10) further discloses: pre-forming the divider walls 66 into the pattern prior to arranging the divider walls on the first surface of the device wafer 54 and adhering the divider walls to the first surface of the device wafer (Fig. 4 and column 3, lines 65-67); and the divider walls 66 are removable using an etching process (i.e. dicing, Fig. 10 and column 6, lines 13-20).
Regarding claims 5 and 9, England (Figs. 1G-1K) further teaches: the divider walls 134 have a height that is greater than a height of the die stacks 110a-110d (the height of each die stack excludes the height of conductive element 106 in Fig. 1A); and the divider walls 134 form an integral interface with at least one side of an adjacent die stack.

Magnus discloses the carrier tape 84 mounted on a second surface of the device wafer 46, but Magnus does not disclose the carrier tape 84 is a carrier wafer.
However, it would have been obvious to mount either the carrier tape or the carrier wafer on the second surface of the device wafer 46 of Magnus because they both function as a support carrier for the device wafer.
  Magnus does not disclose the semiconductor components being the semiconductor die stacks.
However, England (Figs. 1G-1K) teaches a method for separating semiconductor die stacks of a chip-on- wafer assembly, comprising: mounting die stacks 110a-110d to a device wafer 100b, wherein individual die stacks are located at a corresponding mounting site between the divider walls 134.  Accordingly, it would have been obvious to modify the method of Magnus by forming the semiconductor components as the semiconductor die stacks in order to fabricate multi die assemblies at the wafer level, as taught by England (see abstract).

However, it would have been obvious to remove the divider walls of Magnus by using dry or wet etch because these etching processes are well known and commonly used in the art for removing one material from the other material’s surface. 
Regarding claims 12-13, Magnus (Figs. 4-10) further discloses: separating the carrier wafer 84 from the device wafer 46 prior to the cutting through the device wafer 46 (Figs. 6-7); and removing the divider walls 66 (Fig. 10 and column 6, lines 32-35, “remove non-active features 66”) after the cutting through the device wafer 46; and applying a carrier film 90 over a top surface of the semiconductor components prior to the cutting through the device wafer 46 (Fig. 6), the carrier film 90 being attached to a dicing frame 86 (column 4, lines 56-57); removing the carrier wafer 84 (Fig. 7) after the carrier film 90 is applied to the top surface and prior to the cutting through the device wafer; and removing the divider walls 66 after the carrier wafer 84 is removed (Figs. 9-10).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Magnus et al and England et al as applied to claim 10 above, and further in view of Farnworth et al (US 6,908,784).
As discussed above, the combination of Magnus and England substantial read on the invention as claimed. England (Fig. 1I) does not disclose a molding material molded over a top surface of the die stacks and the divider walls, and wherein the molding material does not extend between the die stacks and the divider walls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHAT X CAO/           Primary Examiner, Art Unit 2817